Citation Nr: 9935070	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  94-36 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in \


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
December 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from January and April 1994 and 
March 1996 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a decision dated in November 1996, the Board denied the 
veteran's claim of entitlement to an earlier effective date 
for a grant of service connection for post-traumatic stress 
disorder and found that new and material evidence had been 
submitted to reopen his claims for service connection for 
tinnitus and a left shoulder disorder.  At that time, the 
Board remanded his claims of entitlement to service 
connection for bilateral hearing loss and a back disorder to 
the RO for further evidentiary development.  In November 
1998, the RO granted service connection for a left shoulder 
disability and awarded a compensable disability evaluation 
that represents a full grant of the veteran's claim as to 
that matter. As such, the Board will confine its 
determination to the issues as set forth on the title page of 
this decision.  The matter of entitlement to service 
connection for a back disorder will be addressed in the 
remand section below.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.

2. Bilateral hearing loss cannot be dissociated from active 
military service from 1965 to 1969.

3. Bilateral tinnitus cannot be dissociated from active 
military service from 1965 to 1969.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (1999).

2. Bilateral tinnitus was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. 
§§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  The veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented claims that are plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed and, to that end, in November 1996 it remanded the 
veteran's claims to afford him to opportunity for further VA 
examination and try and secure additional service medical 
records.  The VA examination reports and additional medical 
evidence submitted by the veteran are associated with the 
claims file and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual Background

When examined for enlistment into service in October 1965, 
the veteran's ears were normal and audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-10

0
LEFT
-10
0
0
 
0

The veteran was found qualified for active service.  Service 
medical records are not referable to complaints or treatment 
for hearing loss or tinnitus.  When examined for separation 
from service in October 1968, audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
5
5
5
 
5

Service records indicate that the veteran's military 
occupational specialties in service were combat engineer and 
heavy truck driver and he served in the Republic of Vietnam 
from December 1966 to December 1968 in Company A of the 1st 
Engineer Battalion.  An April 1967 memorandum from the 
Department of the Army to men in the 1st Engineer Battalion 
regarding Actions on Operation Junction City, from February 
to April, indicates that it was the largest and probably most 
significant operation in Vietnam to date.  According to this 
memorandum, the battalion built airfields, cleared, improved 
and maintained roads and built bridges.  It also constructed 
landing zones and fortifications and cleared fields of fire 
for infantry units in dense jungles.  Casualties were 
incurred from mortar and sniper attack.

Post service, private and VA medical records, statements and 
examination reports, dated from 1977 to 1998, are associated 
with the claims file.  The records reflect the veteran's 
complaints of, and treatment for, cardiac, psychiatric, 
respiratory and hearing problems. 

According to VA outpatient records dated in June 1977, the 
veteran requested an ear, nose and throat (ENT) clinic 
examination for tinnitus.   

A July 1977 VA examination report reflects the veteran's 
complaints of low back pain but findings were not referable 
to hearing loss or tinnitus. 

A June 1983 VA ENT outpatient record indicates that the 
veteran complained of dizziness for three months and tinnitus 
for years.  The assessment was possible Meniere's disease and 
septal deviation.  

July 1983 VA audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5

20
LEFT
15
10
5
 
10

The VA audiologist commented that the veteran reported 
constant bilateral tinnitus. The veteran's right ear hearing 
was within normal limits except at the higher frequencies and 
his left ear hearing was within normal limits.

A March 1987 VA outpatient record indicates that the veteran 
was seen with complaints of ringing and pain in both ears and 
had a history of tinnitus.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
35
35
LEFT
10
10
5
       
35 
40

According to findings of a May 1987 VA follow up audiologic 
examination, the veteran reported increased bilateral 
tinnitus since his last examination four ears earlier.  A 
summary of audiologic test results found normal bilateral 
hearing, except for a mild left ear loss at a high frequency.  
The examiner commented that there was a decrease in hearing 
thresholds in the veteran's left ear since July 1983, with 
more symmetrical loss.  Severe tinnitus was also noted and 
the veteran counseled about hearing protection as he worked 
in a large amount of occupational noise.  In August 1987 the 
veteran underwent a septoplasty 

Information evidently provided to the Social Security 
Administration (SSA) in December 1993, shows that the veteran 
worked as a carpenter in the remodeling business from 1978 to 
1988.

According to a December 1993 VA ENT clinic consultation 
report, the veteran was seen for an initial audiologic 
examination with a complaint of long standing tinnitus and 
hearing loss.  He gave a history tinnitus for ten or fifteen 
years and noticed the onset of decreased hearing 
approximately twenty years earlier.  The veteran gave a 
history of noise exposure in Vietnam with exposure to 
demolitions and was a carpenter after service.  He had no 
history of ear infections.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
45
50
LEFT
10
20
20
       
45
55

The VA ENT examiner noted that results of the pure tone 
testing revealed moderate bilateral sensory hearing loss in 
the high frequencies, normal middle ear function and 
excellent speech discrimination.  According to the 
examination assessment, results were consistent with a 
cochlear/sensory loss and the complaint of tinnitus was 
consistent with high frequency hearing loss.

In a July 1993 letter to the veteran, the VA medical center 
in Cincinnati, Ohio, indicated that it was unable to locate 
his medical information from 1969 to 1985 but enclosed 
information from 1983 onward.

A February 1994 SSA disability determination record indicates 
that the veteran was found totally disabled as of November 
1993.  He was disabled primarily and secondarily due to 
psychiatric disorders. 

At his July 1995 personal hearing at the RO, the veteran 
testified that he was a combat engineer in service.  He 
worked with explosives, built bridges, coverted roads and did 
infantry duty, e.g., perimeter guard, when the infantry was 
gone.  As a demolition person, he searched for mines and blew 
them up.  He reported exposure to acoustic trauma with 
demolition work and described setting charges to clear roads, 
sometimes equivalent to twelve hundred pounds of explosives 
with only seconds to back away, usually only about thirty 
yards, after the charge was set.  The veteran also 
experienced ringing in his ears after he returned from 
Vietnam.  He was first tested by VA within a year after 
discharge and noticed decreased hearing approximately five 
years ago but also testified that he noticed hearing loss in 
approximately 1980. 

Pursuant to the Board's November 1996 remand, the veteran, 
who was 50 years old, underwent VA audiologic examination in 
September 1998.  The VA audiologist reviewed the claims file 
and the July 1983, May 1987 and December 1993 VA hearing test 
results test results.  The veteran complained of bilateral 
hearing loss and tinnitus since 1978 and gave a history of 
acoustic trauma as a demolition man in Vietnam without access 
to hearing protection devices.  He also reported some noise 
exposure as a carpenter without access to hearing protection 
with no recreational noise exposure reported.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
50
50
LEFT
30
25
30
       
55
60

Speech recognition on the Maryland CNC word list was 96 
percent in the veteran's right ear and 100 percent in his 
left ear.  Test results revealed a moderate high frequency 
sensory hearing loss in the right ear and mild to moderately 
severe sensory hearing loss in the left ear.  A tinnitus 
match was obtained bilaterally.   The diagnosis was high 
frequency sensory hearing loss bilaterally 

Also in September 1998, the veteran underwent VA ENT 
examination and the examiner reviewed the veteran's three 
previous VA audiograms and the most recent one.  The examiner 
commented that the veteran's audiograms from 1983 to the 
present showed a progressively worsening high frequency 
sensorineural hearing loss.  The veteran complained of 
bilateral tinnitus that started in approximately the early 
1970s and progressive bilateral hearing loss over the past 
several years.  He reported exposure to acoustic trauma as a 
demolition man and carpenter in service.  No hearing 
protection was provided in service.  Post service, the 
veteran had some jobs as a carpenter, but no noise exposure 
for the past several years.  The diagnosis was high frequency 
sensorineural hearing loss that was consistent with either 
noise exposure or presbycusis (hearing loss occurring with 
age) and complaints of tinnitus and no current active ear 
disease.


Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In the case of sensorineural 
hearing loss or arthritis, service incurrence may be presumed 
if the disease is manifested to a compensable degree within 
one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. §§ 1154(b); 38 C.F.R. §§ 3.304(d); 
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  
The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and service connection remains a question 
that must be decided based on all the evidence in the 
individual case.  See Smith v. Derwinski, 2 Vet. App. 137 
(1992).  See also Kessel v. West, No. 98-772 (U.S. Vet. App. 
September 20, 1999 (en banc) appeal docketed (Fed. Cir.)(When 
adjudicating a claim on the merits under 38 U.S.C. § 1154(b), 
the combat veteran will be found to have established 
sufficient evidence of service incurrence or aggravation by 
his or her own testimony unless "there is 'clear and 
convincing evidence' that the disease or injury was not 
incurred or aggravated in service ...." [See Caluza v. Brown, 7 
Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table)].")  Slip op at 6.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss may not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385.

The veteran has contended that service connection should be 
granted for bilateral defective hearing and tinnitus.  He 
described exposure to acoustic trauma from noise exposure 
while serving as a combat engineer and demolition person 
during the Vietnam War and said he experienced tinnitus.  He 
was involved in combat and exposed to mortar and rocket fire.  
When examined by VA in 1998, the veteran gave a history of 
acoustic trauma in service.  The examiner did not find that 
the veteran's current bilateral hearing loss and tinnitus was 
inconsistent with his history.  In fact, the VA examiner in 
September 1998 stated that the veteran's high frequency 
sensorineural hearing loss was consistent with either noise 
exposure or presbycusis (aging).

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  At 
the time of the 1998 VA examinations, the veteran reported a 
history of exposure to acoustic trauma from demolition and 
combat noise during the Vietnam War.  His service records 
corroborate that he served as a combat engineer in Vietnam 
that exposed him to demolition and mortar and fire noise.  
Accordingly, the Board finds that the veteran has established 
the existence of an in-service noise exposure consistent with 
the conditions of combat under 38 U.S.C.A. § 1154(b); see 
also Peters v. Brown, 6 Vet. App. 540 (1994).  In September 
1998, a VA examiner opined that the veteran's bilateral high 
frequency sensorineural hearing loss and tinnitus were 
consistent with noise exposure or aging.  Notwithstanding 
that the veteran described some intermittent post service 
noise exposure as a carpenter, the Board believes that the 
medical evidence is at least in equipoise.  Resolving the 
benefit of the doubt in the veteran's favor, service 
connection is established for bilateral hearing loss and 
tinnitus.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. 
§§ 3.303, 3.385.

ORDER

Service connection is granted for bilateral hearing loss and 
tinnitus.


REMAND

Regarding the veteran's claim for service connection for a 
back disorder, service medical records are totally negative 
for complaints or treatment of a back problem.  An April 1996 
statement from David H. Gillis, M.D. is to the effect that he 
first saw the veteran in March 1996 for back and left 
shoulder injuries that occurred in service. According to Dr. 
Gillis, in service, the veteran was required to do heavy 
labor or lifting and complained about severe back and left 
shoulder problems with occasional left leg pain.  Diagnoses 
included chronic strain/sprain of the low back and probable 
aggravation of degenerative disc disease.  Dr. Gillis 
commented that the veteran's low back had permanent partial 
disability that can now be totally attributed to service 
since there was no history of any injury prior to that 
service period.  

Pursuant to the Board's November 1996 remand, the veteran 
underwent VA orthopedic examination in September 1998 and 
reported low back pain that started during basic training in 
service that was diagnosed as back sprain or muscle problem.  
The veteran was in a combat engineering unit in service and, 
after discharge, worked intermittently for approximately ten 
years as a self-employed carpenter.  He reported seeing Dr. 
Scheidler, an osteopath, once in the 1970s and Dr. Flowers, a 
chiropractor in the 1980s.  The report indicates that VA saw 
the veteran several times in the past for back and shoulder 
problems, but he came very occasionally for these problems in 
the last few years.  X-rays of the veteran's low back area 
showed mild degenerative disc disease at L4, L5 and L5-S1 
levels.  The VA examiner commented that the veteran sustained 
a low back sprain in service and x-rays showed degenerative 
disc disease at L4, L5 and L5-S1.  In the doctor's opinion, 
the veteran's current low back symptoms were due to his 
degenerative disc disease over the low back area due to a 
normal aging process and not due to his back strain in 
service.  

There is uncertainty, in the Board's opinion as to whether 
the 1998 VA examination was based upon a full review of all 
the medical evidence in the veteran's claims files.  Although 
the Board regrets the lengthiness of the veteran's appeal 
period, it nonetheless believes that, in the interest of due 
process, his claim warrants further evidentiary development.  
Accordingly, the veteran's claim is REMANDED to the RO for 
the following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records, since September 
1998, pertinent to his claim.  With 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any records so identified that 
are not already of record.

2. Then, the RO should schedule the 
veteran for a VA orthopedic 
examination with an examiner who has 
not previously examined the veteran to 
determine the nature and extent of any 
back disorder found to be present.  
All indicated tests and studies should 
performed.  The claims folder should 
be made available to the examiner 
prior to the requested examination.  
The examiner is requested to provide 
an opinion regarding the etiology of 
any back disorder found to be present 
and whether it is at least as likely 
as not that any current back disorder 
is related to the complaints and 
findings noted in service, had its 
onset in service or is otherwise 
related thereto.  

Reasons and bases should be provided 
for all opinions and the examiner is 
asked to address the opinions and 
conclusions expressed in Dr. Gillis' 
April 1996 statement and the September 
1998 VA examination report.  

3. After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
a back disorder.  If the disposition 
of the issue remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford the veteran applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals







